Citation Nr: 1224839	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-15 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral ankle disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include secondary to a bilateral ankle disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder to include degenerative joint disease secondary to a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to June 1974.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In December 2007, the Veteran testified at a Formal Hearing at the RO.  A transcript of the hearing is associated with the claims file.
 
The Veteran has articulated a new theory of entitlement to service connection for a left knee disorder and for a right knee disorder to include degenerative joint disease.  In essence he alleges that these disorders are due to or aggravated by a bilateral ankle disorder.  While this theory of entitlement was not previously considered by VA adjudicators a claim based on a new theory of entitlement is not, however, a new claim but constitutes a claim to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  If the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then VA must reopen the Veteran's claim.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  
 
The RO ultimately reopened the Veteran's claims for service connection for a bilateral ankle disorder and for a left knee disorder and a right knee disorder to include degenerative joint disease, to include as secondary to a bilateral ankle disorder, and decided them on the merits.  Despite the determinations reached by the RO, the Board itself must determine whether new and material evidence has been submitted in order to establish jurisdiction to review the merits of the claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  
 
The issues of entitlement to service connection for a bilateral ankle disorder, a left knee disorder and a right knee disorder to include degenerative joint disease, to include as secondary to a bilateral ankle disorder, are addressed on the merits in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  October 1987 and March 2002 rating decisions denied entitlement to service connection for a bilateral ankle disorder; the Veteran did not perfect a timely appeal.
 
2.  Evidence added to the record since the March 2002 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a bilateral ankle disorder.  

3.  October 1987, December 2002, and August 2004 rating decisions denied entitlement to service connection for a left knee disorder; the Veteran did not perfect a timely appeal.

4.  Evidence added to the record since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  

5.  October 1987 and August 2004 rating decisions denied service connection for a right knee disorder, diagnosed as degenerative joint disease; the Veteran did not perfect a timely appeal.

6.  Evidence added to the record since the August 2004 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder to include degenerative joint disease.  


CONCLUSIONS OF LAW

1.  The October 1987 and March 2002 decisions that denied entitlement to service connection for a bilateral ankle disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The October 1987, December 2002, and August 2004 decisions that denied entitlement to service connection for a left knee disorder are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The October 1987 and August 2004 decisions that denied entitlement to service connection for a right knee disorder, diagnosed as degenerative joint disease, are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.
 
6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder to include degenerative joint disease  of the right knee.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
In light of the decision to reopen the claims of entitlement to service connection for a bilateral ankle disorder, a left knee disorder and degenerative joint disease of the right knee, to include as secondary to a bilateral ankle disorder, and to remand for further development, a detailed explanation of how VA complied with the VCAA is unnecessary.

Analysis

In October 1987 and March 2002 rating decisions VA denied entitlement to service connection for a bilateral ankle disorder, finding that although "probable" mild posttraumatic degenerative arthritis of the bilateral ankles was noted on a May 1974 separation examination, there is no indication that such diagnosis was confirmed by x-ray findings.  The rating decision thus concluded that there was no diagnosis of a bilateral ankle disability during service or that the Veteran had a current bilateral ankle disorder that was incurred during or may be related to service.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

In October 1987, VA denied entitlement to service connection for left and right knee disorders, finding that there was no evidence of a current left or right knee disorder at that time.  In December 2002, VA found that new and material evidence had not been submitted to reopen a claim of service connection for a left knee disorder because there was no evidence that a left knee disorder was incurred during or made worse by military service.  In August 2004, VA found that new and material evidence had been submitted sufficient to reopen claims of service connection for bilateral knee disorders to include degenerative joint disease of the right knee, however, the claims were denied on the merits because there was no evidence that such disorders were incurred in or aggravated by military service.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the question of entitlement to service connection for a bilateral ankle disorder, the evidence of record at the time of the March 2002 decision included service treatment records, VA treatment records, September 1987 and October 2001 VA general medical examinations, and lay statements.  

The service treatment records show that in November 1971 the Veteran reported a pre-service history of swollen and painful joints and foot trouble.  Physical examination revealed normal lower extremities/

Following a twist injury of the right ankle in January 1974, x-ray findings revealed "old" avulsed fragments in the distal medial malleolus. 

A May 1974 separation examination showed abnormal lower extremities with bilateral ankle joint tenderness but full range of motion.  A diagnosis of probable bilateral mild posttraumatic degenerative joint disease was noted without evidence of ligament tenderness or laxity, however, there is no indication that such diagnosis was confirmed with x-ray findings.  

There is no evidence of the alleged 1973 crush injury of the lower extremities or of any treatment or casting of the bilateral ankles as alleged during service.  Post-service VA treatment records showed that the Veteran sustained a work-related bilateral ankle injury in April 1983.  X-ray findings at that time were indicative of old injury and showed soft tissue calcification over the right medial and lateral malleoli and at the left medial malleolus.  

A September 1987 VA examination diagnosed arthralgia of the bilateral ankles based on subjective complaints, however, x-ray examinations at that time and at an October 2001 VA examination were normal.  The October 2001 examiner found that there was insufficient clinical evidence to warrant diagnosis of any acute or chronic bilateral ankle disorder or residuals thereof.  

Additional evidence submitted since the March 2002 decision includes VA treatment records, records obtained from the Social Security Administration, private treatment records, an April 2006 medical opinion from Dr. N., a September 2006 VA joints examination and opinion, a March 2009 Buddy statement from R.T., and lay statements and testimony of the Veteran.  Treatment records show genu varum deformities and arthralgia of the ankle joints.  Right ankle diagnoses have included tendonsynovitis of the posterior tibial and flexor digitorium tendons, a nondisplaced fracture and contusion of the medial malleolus, posterior tibial tendonitis, and degenerative changes of the talar navicular joint.  

The April 2006 nexus opinion received from Dr. N. relates the Veteran's bilateral genu varum and arthralgia of the ankle joints to the Veteran's time spent on active service, and to nonservice-connected knee and lumbar spine disability.  The September 2006 VA joints examination and opinion relates the Veteran's diagnosed degenerative arthritis of the right ankle to the alleged 1973 crush injury of the lower extremities.  In December 2007, the Veteran testified that his personnel records should show that he was placed on limited duty following the alleged 1973 crush injury of his lower extremities and that he was never returned to his regular duties as a medical supply man.  Finally, a March 2009 buddy statement was received from R.T. who reportedly witnessed the 1973 injury and casting of the Veteran's bilateral legs.  

This evidence is certainly new, in that it was not previously considered.  The Board also finds this evidence material in that it relates to an unestablished fact and raises a reasonable possibility to substantiating the claim.  That is, it shows that the Veteran has a current bilateral ankle disorder that may be related to military service, to include the alleged 1973 crush injury of the lower extremities.  Additionally, the Veteran and R.T. have provided competent evidence regarding an in-service bilateral ankle injury and the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim is reopened.  38 U.S.C.A. § 5108.

Regarding the claims of service connection for left and right knee disorders, evidence of record at the time of the August 2004 decision included service treatment records, VA treatment records, September 1987, October 2001, and May 2004 VA examinations of the bilateral knees, and lay statements.   

The Veteran's service treatment records are negative for complaints, treatment, findings or diagnosis pertaining to either knee but they did show that he reported a pre-service history of swollen and painful joints, broken bones, and possibly trick or locked knee prior to undergoing an enlistment examination in November 1971.  

Post-service VA treatment records and examination reports show that following a VA examination of the bilateral knees in September 1987, the Veteran was diagnosed with arthralgia of the bilateral knees based on his subjective complaints during examination, however, same day x-ray examinations of the bilateral knees were normal.  Treatment records are negative for knee complaints, findings, or diagnoses until a November 1999 work-related right knee injury that resulted in severe internal derangement of the right knee with complete tears of multiple ligaments.  Thereafter, the Veteran consistently complained of bilateral knee pain with conflicting reported onsets of knee pain dated both in 1973 and following the November 1999 work-related right knee injury.  

VA examination in October 2001 showed a normal left knee and minimal degenerative changes in the right knee.  The examiner stated that there was otherwise insufficient clinical evidence to warrant a diagnosis of any acute or chronic knee disorder or residual thereof.  

In 2002, a MRI of the right knee revealed chondromalacia, complete tears of the anterior/posterior cruciate ligaments, the medial collateral ligament, a possible tear of the posterior horn of the medial meniscus, degenerative changes of the medical meniscus, and post-traumatic changes with old fracture deformity of the medial femoral condyle.  August 2003 x-rays of the right knee showed stable degenerative joint disease with probable old trauma and roughening and irregularity around the medical femoral condyle suggestive of a possible old healed fracture.  In March 2004, the Veteran was diagnosed with degenerative joint disease of the knees.  A May 2004 VA joints examination of the knees showed diagnoses of degenerative joint disease in each knee that was consistent with age.  

Additional evidence submitted since the August 2004 decision includes VA treatment records that suggest that degenerative joint disease of the knees may be related to the Veteran's military service.  In particular the September 2006 VA joints examination concludes that degenerative joint disease of the knees is related to the alleged 1973 lower extremity crush injury.  The Veteran's lay statements and testimony, and the buddy statement from R.T. also provide evidence that arguably supports the claim.  

In Shade v. Shinseki, 24 Vet. App. 110, 121 (2010), the United States Court of Appeals for Veterans Claims held that evidence creates a reasonable possibility of substantiating a claim, if that evidence would trigger VA's duty to provide an examination.  The evidence presented since the August 2004 decision is new as it was not previously considered.  This evidence is also material in that it relates to an unestablished fact and raises a reasonable possibility to substantiating the claim.  That is, it shows that the Veteran has degenerative joint disease of the knees that arguably may be related to the alleged 1973 crush injury of the lower extremities or to current disability of one or both ankles.  Thus, the claims are reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a bilateral ankle disorder is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disorder, to include secondary to a bilateral ankle disorder, is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder, to include degenerative joint disease, to include secondary to a bilateral ankle disorder, is reopened. 


REMAND

The Veteran asserts that he is entitled to service connection for a bilateral ankle disorder, a left knee disorder, and a right knee disorder to include degenerative arthritis.  He asserts that these disorders are due to a crush injury that occurred during service in 1973.  He specifically alleges that his lower extremities were pinned between a two and a half ton truck and the loading dock that it was backing into at the Fort Polk army base hospital.  Although there are no service treatment records evidencing this incident, the Veteran testified that x-rays were performed immediately following the incident and treatment included the need to wear a cast from his knees to his ankles for five to six weeks.  He also asserts that currently diagnosed degenerative joint disease of the knees is due to a bilateral ankle disorder.  

To date, the alleged 1973 crush injury of the Veteran's bilateral knees and ankles during service has not been independently verified.  With the exception of R.T.'s and the Veteran's lay statements which have varied regarding to the type and duration of treatment received for alleged bilateral knee and ankle injuries following the alleged incident, the record contains no evidence of the alleged injury of and treatment for bilateral ankle and knee disorders.  Nevertheless, the Veteran has testified that he was placed on limited duty immediately after the alleged 1973 incident due to resulting injury of his bilateral knees and ankles.  R.T.'s statement appears to corroborate the Veteran's placement on light duty following the incident, albeit, for a much shorter duration than has been indicated by the Veteran.  It does not appear, however, that the Veteran's service personnel records have been requested or obtained for review.  On remand, such records must be obtained.

Additionally, VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring a VA examination and opinion when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, evidence of record pertaining to a bilateral ankle disorder shows that findings of such disorder were noted upon at the Veteran's November 1971 enlistment examination.  Following a twisting injury of the right ankle in January 1974, x-ray findings revealed "old" avulsed fragments in the distal medial malleolus.  

Almost 10 years after the Veteran's discharge from service, ankle pain was noted in April 1983 following a work-related bilateral ankle injury.  X-ray findings at that time were indicative of old injury and they showed soft tissue calcification over the right medial and lateral malleoli and at the left medial malleolus.  At a September 1987 VA examination, arthralgia of the bilateral ankles was diagnosed based on subjective complaints, however, x-ray examinations at that time and until 2001 were negative.  

In November 1999, a postservice work-related injury resulted in severe internal derangement of the right knee with complete tears of multiple ligaments in the right knee.  Since 2001, bilateral ankle studies have revealed evidence of arthralgia of the ankle joints.  Right ankle diagnoses have included tendonsynovitis of the posterior tibial and flexor digitorium tendons, a nondisplaced fracture and contusion of the medial malleolus, posterior tibial tendonitis, and degenerative changes of the talar navicular joint.  

Regarding the claimed bilateral knee disorders the record shows that bilateral knee pain was initially noted upon VA examination in September 1987.  The examiner diagnosed arthralgia of the knees based on the Veteran's subjective complaints on examination.  Notably, x-ray examination of the knees was negative.  There were no further complaints or diagnosis of any knee disorder until November 1999 when the Veteran suffered a serious work-related injury to his right knee that caused severe internal derangement with multiple torn ligaments.  

Thereafter, Social Security Administration records and VA and private treatment records provide conflicting reports whether the onset of bilateral knee pain began following the alleged 1973 crush injury of his bilateral lower extremities or since the November 1999 work-related right knee injury.  The Veteran was initially diagnosed with degenerative joint disease of the right and left knee in October 2001 and 2004 respectively.  

While occasional VA treatment notes and April and September 2006 medical opinions appear to relate the some or all of the claimed disorders to his military service, to include an alleged bilateral ankle and knee injuries sustained therein, the April and September 2006 medical opinions are inadequate for adjudication of the issues on appeal.  In this regard, neither the April 2006 opinion of Dr. N. nor the September 2009 examiner appears to have addressed the lack of continuity of symptomatology of the claimed disorders or the prior VA examinations of record which showed normal physical and x-ray examination of the knees and ankles for many years following the Veteran's discharge from service.  

Additionally, although Dr. N.'s opinion indicated that he was familiar with the Veteran's current and past medical disorder.  While the September 2006 examiner indicated that the claims folder was reviewed, neither opinion addressed the significance, if any, of either the 1983 work-related bilateral ankle injury, or the November 1999 work-related injury of the right knee.  In this latter regard, Social Security records note the appellant's 2003 claim that a "ton of drywall" fell on the appellant's legs in 1999.  Further, VA treatment records show that right lower extremity weakness has been associated with the November 1999 right knee injury.  Similarly, VA treatment records seem to suggest that left knee degenerative joint disease may be age related.  

Although the September 2006 examiner concluded that the Veteran's bilateral knee and right ankle disorders did not cause or aggravate the one another, he provided no supporting rationale for such conclusion.  That examiner also did not address Dr. N.'s April 2006 treatment note that suggests that the Veteran's knee disorders are due to his foot disorders or Dr. N.'s April 2006 opinion that a bilateral ankle disorder is related to the bilateral knee disorder.  Neither opinion has addressed whether a bilateral ankle disorder may have preexisted military service and have been aggravated therein.  Under the circumstances of this case, an additional VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).

Additionally, the record suggests that the Veteran sustained a post service work-related bilateral ankle injury in April 1983 while working for Gulf State Marine in Lafayette, Louisiana.  Private treatment was reportedly received at Lake Charles Memorial Hospital in Lake Charles, Louisiana.  Accordingly, the Veteran should be requested to provide necessary information and authorization to enable VA to obtain any associated private treatment records from that facility and occupational treatment records from Gulf State Marine during that time.
 
Finally, VA treatment records were last printed in January 2009.  All relevant medical records, VA and private, that have been prepared since should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information and authorization to enable VA to obtain any private treatment records pertaining to treatment received for a bilateral ankle injury in 1983 from St. Charles Memorial Hospital of St. Charles, Louisiana.  The RO should also attempt to secure any occupational treatment records from Gulf Gate Marine located in Lafayette, Louisiana, where he was employed at the time of the work-related bilateral ankle injury in 1983 as alluded to in an August 1987 statement.   All attempts to secure this evidence must be documented in the claims file.

2.  The RO/AMC should request relevant VA medical center and outpatient records from the Louisville, Kentucky, VA Medical Center for the period since January 2009.  The Veteran should be requested to identify any relevant private treatment records pertaining to bilateral ankle and knee disorders for the period since December 2000 which have yet to be secured.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, the RO/AMC should schedule the Veteran for a VA joints examination by a physician to determine the nature and etiology of any diagnosed bilateral knee and ankle disability.  All indicated tests must be accomplished.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner is to address and provide an opinion for each of the following questions:

Did a disability of either ankle preexist the Veteran's military service?

a.  If so, was there a permanent increase in the level of the preexisting ankle disability during service that is not due to the natural progress of the disability?
 
b.  If not, is it at least as likely as not that any diagnosed ankle disability is related to active military service, to include due to an alleged 1973 lower extremity crush injury between a loading dock and two and a half ton truck and the January 1974 twist injury of the left ankle therein?

Is it at least as likely as not that any diagnosed knee disorder is related to active military service, to include the alleged 1973 lower extremity crush injury?  

If knee or ankle disorder is found to be at least as likely as not related to service, the examiner must then opine whether the diagnosed disorder permanently aggravates any other disorder in any other lower extremity  joint.   

If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed disability of either knee and either ankle is unknowable.  
 
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
 
5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).
 
6.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the claims.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


